                                                                                                                                                        ......,
, AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified}                                                                   Page I of!   ~

                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                                 v.

                Daniel Alfonso Odriozoa-Alvarez                                    Case Number: 2:19-mj-9741

                                                                                  Lupe C Rodriguez


 REGISTRATION NO. 78857408

 THE DEFENDANT:                                                                                                      JUN 2 ') 2019
                                            ______:; ____________---r_-t=========:::::z.~-
  ~ pleaded guilty to count(s) 1 of Complaint
  •    was found guilty to count(s)
       after a plea of not guilty.                                                   BY
       Accordingly, the defendant is adjudged guilty of such count(s), which invo .....
                                                                                  lv-e-th-e-following offense(s):

 Title & Section                    Nature of Offense                                                                Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

  D The defendant has been found not guilty on count(s)
  •     Count(s)
                                                                            -------------------
                                                                               dismissed onthe motion of the United States.
                    -----------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                ~~IME SERVED                                  • ________ days
   ~   Assessment: $10 WAIVED ~ Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, June 20, 2019
                                                                           Date of Imposition of Sentence



                                                                           ~~
                                                                           HOORABLERUTHB ·     ~
                                                                           UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                            2:19-mj-9741
